Citation Nr: 1205117	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO) which denied service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  

In a subsequent March 2008 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective April 19, 2006.  This was noted to be a full grant of the benefits sought on appeal.  The Veteran's representative addressed the issue of entitlement to an increased evaluation for PTSD in an October 2010 statement; however, a review of the claims file shows a notice of disagreement to the March 2008 rating was not received within one year of the issuance of that decision.  Therefore, the issue of entitlement to an increased evaluation for PTSD is not currently on appeal.  

The record shows that the Veteran was scheduled for a July 2008 hearing before a decision review officer (DRO).  June 2008 correspondence from the Veteran shows that he could not attend this scheduled hearing and he asked to be rescheduled.  It does not appear that the Veteran was rescheduled.  In a June 2009 letter from the Veteran's wife, she indicated that a DRO hearing was held on July 2008, but she was informed by the Veteran's representative that the hearing transcripts were lost.  Information available on the Veterans Appeals Control and Locator System (VACOLS) indicates that the July 2008 DRO hearing had been cancelled; no transcript was on file.  

On a June 2009 substantive appeal (VA Form 9), the Veteran checked a box indicating that he wanted to have a BVA hearing, but also included a hand-written notation indicating that he already had a hearing.  Clarification was requested and in an August 2009 correspondence, the Veteran indicated that he did not want to appear for a Board hearing.  The Veteran's hearing request has accordingly been withdrawn.  In a September 2009 correspondence from the Veteran's wife, she indicated that they now lived nine hours away and could not attend another hearing and wanted the issue resolved.  The Veteran has canceled his Board hearing request, and it appears, based on recent correspondence, that the Veteran does not wish to have a new DRO hearing.  With regard to the question of whether there is an outstanding July 2008 DRO hearing transcript which has not been associated with the claims file, because the Board is granting the full benefit sought on appeal, the Board finds that any error in that regard is harmless        


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is shown to be etiologically related to active service.

2.  The Veteran's tinnitus is shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not allow a combat Veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran has reported exposure to weapons fire and a close-proximity explosion in service.  The Veterans DD 214 and personnel records show that he served from November 1964 to March 1969 in the Navy and he completed a tour in Vietnam assigned to Naval Support Activity.  The Veteran has submitted information from the Bureau of Naval Personnel Retired Records Section showing that he qualified for the Combat Action Ribbon, the Republic of Vietnam Campaign Medal with 1960 device, and the Republic of Vietnam Meritorious Unit Commendation Gallantry Cross along with other awards and decorations.  The record indicates that the Veteran was involved in combat, and the Board finds that the in-service exposure to acoustic trauma reported by the Veteran is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) (West 2002) and 38 C.F.R. § 3.304(d).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service. 

Service treatment records contain no specific complaints or diagnoses relating to hearing loss.  




On the authorized enlistment audiological evaluation in November 1964, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
-10 (-5)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
-10 (-5)

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

A November 1968 extension of enlistment examination shows that the Veteran's hearing was 15/15 in each ear on whispered voice testing.  A March 1969 separation examination also shows that the Veteran's hearing was 15/15 in each ear on whispered voice testing.  Audiograms were not completed in conjunction with those examinations.

The Veteran submitted March 2006 audiology report from a private audiologist, along with a graphical audiogram.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder). 


On the March 2006 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
40
35
LEFT
45
35
35
35
30

The March 2006 audiologist noted the Veteran's history of military service in the Navy from 1964 to 1969.  The Veteran reported hazardous noise exposure working in damage control located below a twin 5.38" gun on a Navy destroyer.  The Veteran also served one tour of land duty in Vietnam.  He experienced a close-proximity explosion from enemy placement of a satchel charge inside a truck while in Vietnam.  The Veteran was not hospitalized for the incident but recalled some sudden change in his hearing that lasted three to four days, and he experienced some tinnitus at that time.  The Veteran did not recall a hearing test at discharge.  For most of his civilian occupation, the Veteran was a fork lift operator and he worked in construction.  Both of these jobs required the use of hearing protection, and the Veteran reported compliance with wearing hearing protection.  The Veteran's hearing test indicated a bilateral moderate flat-type sensorineural hearing loss.  Speech discrimination indicated good discrimination bilaterally.  The audiologist stated although the Veteran's hearing did not fit the traditional 4000 Hertz notch found with noise exposure; it was as likely as not that his loss was service-related from the incident of blast trauma he experienced in Vietnam. 

On a VA audiological evaluation in September 2006 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
30
40
LEFT
30
25
20
35
30

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

The VA examiner reviewed the claims file.  The Veteran reported that he first noticed some hearing problems during his military service after an incident of acoustic trauma (a nearby explosion), and that he noticed further decrease in hearing since then.  The Veteran also reported a history of loud noise exposure while in the Navy, which included exposure to weapons fire while serving onboard a destroyer and while serving as a member of the security police.  As a civilian, he reported loud noise exposure working in construction for 14 years with hearing protection.  Tinnitus was bilateral.  The Veteran was not sure when tinnitus started because he noticed it only in quiet settings.  The VA examiner stated that frequency-specific hearing threshold results could not be located in the Veteran's claims file; therefore, his opinion was based on the Veteran's report and audiological findings.  The Veteran's hearing threshold results revealed a mild sensorineural hearing loss in the low and high frequencies, with threshold results within normal limits in the mid frequencies.  This configuration was not typical of hearing loss caused by acoustic trauma.  Also, the Veteran stated that he was not sure when tinnitus began.  Therefore, the examiner opined that the Veteran's current hearing loss and report of tinnitus were not likely due to military acoustic trauma. 

The Veteran submitted a January 2009 private examination report from a physician with the Head and Neck Surgery department of Kaiser Permanente along with a graphical audiogram.  On the January 2009 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
65
NR
LEFT
30
30
30
35
40

The Veteran was diagnosed with bilateral sensorineural hearing loss.  On the right side, there was a small component of hearing loss that was found to be conductive.  The physician noted that the Veteran's tympanogram was normal on both sides, so it was possible that this conductive component represented an early manifestation of otosclerosis.  Given his history of very significant noise exposure in the military, both chronic exposure and an episode of severe acute exposure, the physician opined that it was at least as likely as not that the Veteran's hearing loss and the associated tinnitus were caused by this noise exposure.  

Current audiological evaluations, to include a September 2006 VA audiological examination, reflect a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, there are conflicting opinions with regard to whether hearing loss and tinnitus were incurred in service.  A March 2006 opinion from a private audiologist and a January 2009 opinion from a physician specialist relate that Veteran's current hearing loss and tinnitus to his in-service noise exposure and acoustic trauma.   In contrast, a September 2006 VA audiologist opined that hearing loss and tinnitus were not likely due to military acoustic trauma.    

According to Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

Although a private audiologist and private physician did not have an opportunity to review the Veteran's service treatment records; the March 2006 and January 2009 opinions were based on the Veteran's reported history of noise exposure, to include exposure to a close-proximity explosion in service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In the present case, the Veteran is competent to report noise exposure in service; and he is competent to describe his symptomatology in service as it relates experiencing an incident of hearing loss and tinnitus after being in close proximity to an explosion.  As the Board has discussed above, the Veteran's reports are credible and consistent with the circumstances of his service.

The March 2006 and January 2009 opinions were provided, respectively by an audiologist and a physician specialist.  Both private examiners had an opportunity to interview and examine the Veteran.  The opinions were based on a credible history of combat noise exposure provided by the Veteran.  The Board finds, therefore, that the March 2006 and January 2009 opinions are probative in this case.  The September 2006 VA audiology examination was also based on a review of the Veteran's history and examination of the Veteran.  The Board finds that the September 2006 VA opinion is also probative in this case.  In light of the two positive opinions of record, which relate the Veteran's hearing loss and tinnitus to his in-service noise exposure; the Board finds, resolving the doubt in the Veteran's favor, that service connection for bilateral hearing loss and tinnitus is warranted. 

C.  Conclusion 

The Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Veteran's acoustic trauma is shown to be combat-related and is consistent with the circumstances of his service, and competent and credible medical evidence shows that the Veteran's bilateral hearing loss and tinnitus are related to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The Board concludes that the evidence supports finding that the Veteran has bilateral hearing loss and tinnitus etiologically related to active service.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


